DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed March 14, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-9 and 11-15 are currently pending.  Claims 1-8 are withdrawn.  Claims 9, 11 and 15 are currently amended.  Claim 10 is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Upon further consideration of the claimed values for the surface curvature of the concave portion of the nanostructure, it is noted that claim 13 recites the following parameter: 0.1 x 10-2 nm-1 to 0.5 x 10-2 nm-1 , which correlates to 0.1 x 10-2  being divided by nanometers (nm), i.e. 0.1 x 10-2 /nm, or 0.001/nm.  Thus, it is unclear if applicant means for the unit “nm” to be a denominator, and if so, it is then unclear as to the unit assigned to the range of 0.1 x 10-2 to 0.5 x 10-2.  Or does the claim mean to claim a reciprocal value for the range, that is the range means a surface curvature of 1/0.1 x 10-2 nm to 1/0.5 x 10-2 nm (correlates to 1/0.001 nm (1000 nm) to 1/0.005 nm (200 nm)). Or does the claim mean to claim a reciprocal of the absolute value of the curvature, i.e. the radius of curvature. 
In the interest of compact prosecution, the claimed range is interpreted as 0.1 x 10-2 nm to 0.5 x 10-2 nm (i.e. 0.001 nm to 0.005 nm).  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claims 9-10 and 12-15 under 35 U.S.C. 103 as being unpatentable over Bischof; and 
Rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Bischof, in view of Xie:
It is noted that claim 10 has been cancelled.
Applicant’s remarks, and FIG. 1 of Wedler et al and FIG. 2 of Abdullah et al, have been carefully considered, and are found persuasive in view of the amendments to claims 9 and 15.  Therefore, the rejection of claims 9 and 12-15 over Bischof is withdrawn.
As to the rejection of claim 11, for the reasons discussed above, the rejection over Bischof is withdrawn, and thus the rejection of claim 11 that is based on the same basis is likewise withdrawn.  However, new grounds of rejection are set forth below upon further consideration of an updated prior art search.

New ground(s) of Rejection
Claim(s) 9, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan et al., (WO 2020/023222, filed July 11, 2019; see PTO-892) (“Zhan”), as evidenced by Crowhurst et al., (Basic Audio, Horn Shapes, 3 pages, retrieved from the internet; see PTO-892) (“Crowhurst”), TRENDHUNTER (Horn-Shaped Speakers, 3 pages, retrieved from the internet; see PTO-892) (“TRENDHUNTER”), Holloman et al.,  (The Saddle Surface, pages 1-8, retrieved from the internet; see PTO-892) (“Holloman”) and Chegg (Chegg.com, Homework-help, Figure 4.3 A Saddle Shape With Negative Curvature, 2 pages, retrieved from the internet; see PTO-892) (“Chegg”).
Zhan is directed to a cryopreservation system and methods for the cryopreservation and warming of biomaterials, e.g. cells and tissues (Abstract and paragraphs [0005], [0037], [0099] and [0040]).
Regarding claims 9 and 15, Zhan (paragraph [0126]) teaches a method for freezing zebrafish embryos comprising microinjecting a cryoprotective agent or laser absorbers, e.g. gold nanorods, into the embryos and thereafter rapidly cooling the embryos to a temperature suitable for frozen storage. Zhan’s method reads on “A method for freezing a cell or tissue comprising exposing a cell or tissue of a subject to a temperature below zero in the presence of a cryopreservation composition comprising a cryoprotective agent consisting of a gold (Au) nanostructure”.
As to the limitation that at least a portion of the nanostructure is concave and has one of the shapes recited in claims 9 and 15, it is noted that Zhan’s teaching at paragraph [0126] does not further teach at least a portion of the nanostructure is concave and has one of the shapes recited in claims 9 and 15. However, Zhan  at paragraph [0106] further teaches the laser absorber can be any suitable geometry including a horn.
Crowhurst (see illustration at page 2) and TRENDHUNTER (see photo at page 1) each evidence that horn shapes encompass shapes that have at least a portion that is concave, and as evidenced by Holloman (see Figure 1) and Chegg (Figure 4.3), the concave portion of horn shapes are saddle-shaped. Thus, Zhan’s disclosed horn-shaped nanostructures is considered to encompass a saddle shape.
Thus, Zhan does render obvious a nanostructure wherein at least a portion of the nanostructure is concave and has a saddle shape, that is, Zhan teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a cryoprotective agent consisting of a gold (Au) nanostructure which at least a portion thereof is concave and has a saddle shape is within the scope of the teachings of Zhan, and thus renders the invention of claims 9 and 15  prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use a cryoprotective agent consisting of a gold (Au) nanostructure which at least a portion thereof is concave and has a saddle shape.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Zhan.
Further regarding claim 15 and the limitation that the gold nanostructure is modified to have a functional group, it is noted that Zhan (paragraph [0135]) teaches the gold nanorods (GNR) are coated (modified) with PEG (polyethylene glycol), thus meeting the limitation of claim 15.
Regarding claim 12, Zhan (paragraph [0137]) teaches the GNRs have a length (L) of 110 nm and a diameter (D) of 20 nm (claimed range overlaps the prior art range.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 14, as discussed above regarding claim 15, Zhan (paragraph [0135]) teaches the gold nanorods (GNR) are coated (modified) with PEG (polyethylene glycol).  Given the specification (page 10, lines 9-14) discloses that polyethylene glycol is an example of a hydrophilic functional group, Zhan’s disclosed PEG is considered to read on “the nanostructure has increased hydrophilicity by modifying a surface thereof”, thus meeting the limitation of claim 14.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan, as evidenced by Crowhurst, TRENDHUNTER, Holloman and Chegg, as applied to claims 9, 12, 14 and 15 above, and further in view of Krajczewski et al., (RSC Advances, 2019, 9, 18609-18618; see PTO-892) (“Krajczewski”).
The teaching of Zhan, as evidenced by Crowhurst, TRENDHUNTER, Holloman and Chegg, is set forth above.
Regarding claim 11, as discussed above regarding claims 9 and 15, Zhan renders obvious the gold nanostructure having a saddle shape, thus at least a portion thereof is concave.  Although Zhan further teaches the nanostructure geometry includes cubes, which reads on hexahedron, Zhan does not further teach the cubes have a least a portion that is concave.  Regardless, this would have been obvious to one of ordinary skill in the art from the teachings of Krajczewski.
Krajczewski teaches a well-known method for the synthesis of concave cubic gold nanoparticles useful as nanoresonators. Krajczewski teaches the concave cubic nanoparticles are 5 times more efficient as nanoresonators as compared to spherical nanostructures (Abstract and 2.2 Synthesis of concave cubic gold nanoparticles page 18610).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute concave nanocubes (hexahedrons), as taught by Krajczewski, as the gold nanoparticle in the method of Zhan for the predictable result of successfully providing a gold nanoparticle laser absorber, thus meeting the limitation of claim 11. Krajczewski has shown well-known methods for preparing concave nanocubes; thus, one would have had a reasonable expectation of successfully substituting concave cubes for the disclosed cubes in the method of Zhan. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan, in view of Krajczewski, as evidenced by Crowhurst, TRENDHUNTER, Holloman and Chegg, as applied to claim 11 above, and as further evidenced by Jia et al., (Faculty.sites.iastate.edu, Curvature, Sep 29, 2020, pages 1-7, retrieved from the internet; see PTO-892) (“Jia”).
The teaching of Zhan, in view of Krajczewski, as evidenced by Crowhurst, TRENDHUNTER, Holloman and Chegg, is set forth above.
Regarding claim 13 and the limitation directed at the absolute value of a surface curvature the concave portion ranging from 0. 1 x 10-2 nm-1 to 0.5 x 10-2 nm-1, it is first noted, as set forth above at the rejection under 35 USC 112(b), the claimed range is interpreted as 0.1 x 10-2 nm to 0.5 x 10-2 nm (i.e. 0.001 nm to 0.005 nm).
 It is further noted that the combined prior art does not further teach the absolute value of a surface curvature of the concave portion of the concave nanostructures ranges from 0.1 x 10-2 nm to 0.5 x 10-2 nm.  However, Fig. 7 of Krajczewski illustrates a very slight bend in the concave portion of the nanocubes, just shy of a straight line, thus a very minimal curvature, and Jia evidences that the absolute value of the curvature is a measure of how sharply the curve bends and straight lines have zero curvature. Jia further teaches that curves which are almost straight lines and bend slowly, will have small absolute curvature (first and second paragraphs, page 1).
Therefore, given the disclosed concave cubes are of nanometer size, and have a very slight bend in the concave portion and would have a very small absolute value in the sub-nanometer range, it is apparent that the instantly claimed range of surface curvature is so close to the prior art that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  MPEP 2144.05(I).
It therefore would have been obvious to one of ordinary skill in the art that the surface curvature range disclosed in the present claim is but an obvious variant of the curvature illustrated by Krajczewski, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Response to Remarks
Rejections under 35 USC 103:
Applicant’s arguments with respect to claim(s) 9 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further regarding Applicant’s remarks that nanoparticles having concave surface is superior to nanoparticles not having concave surfaces, as discussed at Applicant’s remarks (page 9), Applicant’s remarks have been fully considered, but are not found persuasive.
It is noted, as set forth above, the cited reference to Zhan teaches gold nanostructures having at least a portion that is concave and having antifreeze properties.

Conclusion
No claim is allowed.  No claim is free of the prior art.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633